DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to equalization and demodulation in a carrier frequency receiver system. The closest prior art US 2015/0358105 Jung et al disclose demodulation in an OFDM system. However, none of the prior art teach or suggest the system obtaining 4m estimated values of lower order modulation symbols after channel equalization is performed on the transpose of the received subcarriers vectors  wherein m is an integer greater than or equal to 1; and demodulating the 4m estimated values of lower order modulation symbols according to a corresponding lower order constellation diagram, to obtain an estimated value of information bits sent by a transmit end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0230329 Hayashi et al disclose OFDM receiver system. US 8,442,170 Kroeger et al disclose carrier tracking and demodulation. US 7,796,680 Matsumoto et al disclose multipath detection.   
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
May 21, 2021
/EVA Y PUENTE/                                                                                                                                           Primary Examiner, Art Unit 2632